Dewey, J.
The decisions of the supreme court of the United States upon a question of this nature are guides to which we yield, as the highest exponents of the law. The question we were called upon to decide in Scribner v. Fisher, 2 Gray, 43, was as to the effect of the statute of this commonwealth known as the insolvent law, St. 1838, c. 163, in the provision for granting a discharge of the debtor “ from all debts which are provable under this act and which are founded on any contract made by him after this act shall go into operation, if made in this commonwealth or to be performed within the same,” in its application to any such debts arising on contracts with a citizen of another state.
The general principle that our insolvent law could not affect citizens of other states, to whom liabilities were created that followed the person of the creditor, was well understood, and practically applied by the court in numerous cases. But the question whether a certificate of discharge obtained here could be pleaded in our courts in bar of a contract which by its terms was to be performed here was thought by a majority of this court not to have been directly decided in any case presenting that precise point, by the supreme court of the United States.
The doubt has been whether a party who makes a contract with a citizen of Massachusetts, which is by its terms to be wholly performed here, does not subject himself to the existing state laws as to its performance, and as to what will discharge the contracting party from liability in reference to the same.
The supreme court of the United States have, in the recent case of Baldwin v. Hale, 1 Wallace, 223, considered and decided this precise point. It was there held that in case of a promissory note made in this commonwealth and to be paio *29here, but to a citizen of Vermont, such discharge was not a good defence to an action on the note in the federal courts. This court has not been disposed to make any discrimination in favor of our citizens in proceedings against them in the state courts, in distinction from proceedings in the courts of the United States, although in the two prominent cases cited by the learned judge in the opinion in the case of Baldwin v. Hale, those of Ogden v. Saunders, 12 Wheat. 213, and Suydam v. Broadnax, 14 Pet. 75, the points stated, as ruled by the court, seem to recognize such possible distinction, and hold “ that a certificate of discharge under such law cannot be pleaded in bar of an action brought by a citizen of another state in the courts of the United States, or of any other state than that where the discharge was obtained.”
We take the decision in the case of Baldwin v.Hale in the broadest application of its doctrines, and give it full effect in the courts of Massachusetts in favor of a citizen of another state. The result is, that the discharge pleaded in bar of the present action cannot avail the defendant.

Judgment for the plaintiffs.